 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 1 of 35 PageID #:2934




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


TYRONE HOOD,                                )
                                            )
                         Plaintiff,         )     Case No. 16 CV 1970
                                            )
      v.                                    )     Honorable Andrea R. Wood
                                            )     Magistrate Judge Maria Valdez
CITY OF CHICAGO, et al.,                    )
                                            )
                                            )
                         Defendants.        )




                      EXHIBIT F
 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 2 of 35 PageID #:2934




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 TYRONE HOOD                                         )
                                                     )
        Plaintiffs,                                  )
                                                     )      Case No. 16 C 1970
 v.                                                  )
                                                     )
 CITY OF CHICAGO, KENNETH                            )
 BOUDREAU, JOHN HALLORAN,                            )      Judge Milton Shadur
 BERNARD RYAN, ROBERT LENIHAN,                       )
 JOHN POLUSZNY, MICHAEL CLANCY,                      )
 JOHN BALL, JAMES O’BRIEN, GERALD                    )      JURY TRIAL DEMANDED
 CARROLL, ELIZABETH SHINN, JOHN                      )
 STOUT, AND UNKNOWN EMPLOYEES OF                     )
 THE CITY OF CHICAGO,                                )
                                                     )
        Defendants.                                  )
                                                     )
                                                     )



                  PLAINTIFFS TYRONE HOOD’S OBJECTIONS AND
                  RESPONSES TO DEFENDANT CITY OF CHICAGO’S
                 FIRST REQUEST FOR PRODUCTION TO PLAINTIFFS
       Plaintiffs Tyrone Hood, by and through his attorneys, Loevy & Lovey, provides the

following objections and responses to Defendant City of Chicago’s First Set of Requests for

Production pursuant to Federal Rule of Civil Procedure 34 and by agreement of the parties.

                                 GENERAL OBJECTIONS

       1.      Plaintiff objects to Defendant’s instruction No. 1(b) to the extent that it requires

more information than required by the Seventh Circuit case law to appropriately identify a

document to preserve a claim of privilege. Specifically, Defendant has included in this particular

instruction a demand that Plaintiff must identify each person who has had a document in their

possession or to whom the “contents of the document have been disclosed.” This request is


                                                1
 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 3 of 35 PageID #:2934




unduly burdensome and seeks information outside Plaintiff’s knowledge and in excess of the

information required to identify a privileged document to assert a claim of privilege.

       2.      Plaintiff generally objects to Defendant’s requests to the extent that it does not

provide a reasonable time limit to its requests that is reasonably calculated to elicit information

related to the claims and defenses asserted in this case, and therefore can be interpreted to

include any and all documents that may have ever existed, which is unreasonable and unduly

burdensome.

                                   DOCUMENTS REQUESTED

       1.      Any and all statements of any of the parties, whether written, oral,

stenographic, electronically recorded, or otherwise.

       ANSWER:         Plaintiff objects to this request to the extent that it seeks any

documents protected by the attorney-client privilege or the work product doctrine, or by any

other applicable privilege. Plaintiff further objects to this request to the extent that the word

“statement” is vague and ambiguous, and can be interpreted to include attorney work product.

Plaintiff further objects to the request for “all statements” as seeking irrelevant documents to

the extent it is meant to be read as including statements that have nothing to do with the

claims or defenses in this case.

       Subject to and without waiving the foregoing objections, Plaintiff has produced all

documents responsive to this request that are in his possession, custody or control. See, e.g.,

HOOD 005938-005956, HOOD 011809-11820, and HOOD 003366-3400, previously

produced with Plaintiff’s 26(a)(1) disclosures.




                                                  2
 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 4 of 35 PageID #:2934




       2.      The statement of any witnesses or person claiming to be a witness,

whether written, oral, stenographic, electronically recorded, or otherwise.

       ANSWER:           Plaintiff objects to this request to the extent that it seeks any

documents protected by the attorney-client privilege or the work product doctrine, or by any

other applicable privilege. Plaintiff further objects to this request to the extent that the word

“statement” is vague and ambiguous, and can be interpreted to include attorney work product.

Plaintiff further objects to the request for statements as seeking irrelevant documents to the

extent it is meant to be read as including statements that have nothing to do with the claims or

defenses in this case.

       Subject to and without waiving the foregoing objections, Plaintiff has produced or is

producing herewith all documents responsive to this request that are in his possession,

custody or control. In particular, Plaintiff refers Defendants to Plaintiffs Rule 26(a)(1)

disclosures HOOD 000001-003936. Plaintiff also refers Defendants to HOOD 010270-

10271, HOOD 010272-010292 being produced herewith.

       3.      The statement of any person, other than your attorney, who has knowledge of

this lawsuit, the facts concerning the incidents of which you complain, or the injuries and

losses you claim as damages, whether written, oral, stenographic, electronically recorded, or

otherwise.

       ANSWER:           Plaintiff objects to this request to the extent that it seeks any

documents protected by the attorney-client privilege or the work product doctrine, or by any

other applicable privilege. Plaintiff further objects to this request to the extent that the word

“statement” is vague and ambiguous and can be interpreted to include attorney work product


                                                   3
 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 5 of 35 PageID #:2934




or to include statements unrelated to the claims or defenses in this case. Finally, Plaintiff

objects to this request as redundant and duplicative of Defendant’s Requests for Documents

Nos. 1 & 2.

       Subject to and without waiving the foregoing objections, Plaintiff refers Defendant to

his responses to Requests Nos. 1 & 2.

       4.      Any and all photographs, slides, tapes (video or audio), movies, pictures,

drawings, demonstrative exhibits, or other representations of (a) the scene of the occurrences;

(b) the parties and witnesses; (c) any physical objects involved; (d) any injuries (physical,

mental or emotional) or losses allegedly sustained by the Plaintiffs; (e) any damages claimed,

and (f) any other matters relating to the allegations of the complaints.

       ANSWER:         Plaintiff objects that Defendant, in part, seeks information that it in the

possession of Defendant, third parties, or is in the public domain, and is thus as easily

obtained by Defendant as by Plaintiff. Plaintiff further objects to the request for “all”

documents relating to “the parties and witnesses” as seeking irrelevant information to the

extent that request is meant to be read as asking for documents that do not relate to the claims

or defenses in this case.

       Subject to and without waiving the foregoing objections, Plaintiff has produced all

documents in his possession, custody or control that he was able to locate after conducting a

reasonable search responsive to this request. Plaintiff further refers Defendant to its Rule

26(a)(1) disclosures HOOD1-3940. Investigation continues and Plaintiff will seasonably

supplement his response if additional responsive, non-privileged materials are obtained.

       5.       Any and all medical reports, records, x-rays, files and/or documents relating

                                                 4
 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 6 of 35 PageID #:2934




to any physical, mental or emotional injuries suffered by the Plaintiffs as a result of the

incidents complained of.

       ANSWER:         Plaintiff objects to this request as overly broad and unduly burdensome,

and that it seeks material protected by HIPAA, MHDDCA, the psychotherapist-patient privilege,

and any other applicable privileges or protections. Plaintiff further objects to the extent that this

request seeks materials that are protected from disclosure by the attorney-client privilege or the

work product doctrine. Plaintiff finally objects to this request to the extent that Plaintiff does not

recall every single doctor that he has ever seen or who treated him nor has Plaintiff sought and

obtained every medical record that may exits.

       Subject to and without waiving the foregoing objections, Plaintiff has produced all the

medical records obtained from his subpoena to IDOC as HOOD 004091-005516. Plaintiff

further responds that he will produce responsive, non-privileged documents in his possession,

custody, or control, once a protective order is entered in this case. Investigation continues, and

Plaintiff will seasonably supplement his production if additional responsive, non-privileged

materials are obtained.

       6.      Any and all documentation as to the physical, mental or emotional condition

of the Plaintiffs prior and subsequent to the alleged occurrences including, inter alia,

injuries sustained in other accidents or incidents.

       ANSWER: Plaintiffs objects to this request as unduly burdensome and overly

broad in that it seeks “documentation as to the physical, mental or emotional condition”

of Plaintiffs prior to 1993, which is over 23 years ago. Plaintiff further objects to this

request in that it seeks information that is not likely to lead to admissible evidence, in

particular the request that Plaintiff produce “all” records from Plaintiff’s entire life.

                                                 5
 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 7 of 35 PageID #:2934




Plaintiff objects that the term “condition” is undefined and therefore vague and

ambiguous. Finally, Plaintiff objects to this request in that it seeks material protected by

HIPAA, MHDDCA, the psychotherapist-patient privilege, and any other applicable privileges

or protections.

       Subject to and without waiving the foregoing objections, Plaintiff will produce any

responsive, non-privileged documents in his possession, custody or control one a protective

order has been entered in this case.

       7.         Any and all bills for medical services, including but not limited to bills

from hospitals, clinics, doctors, laboratories, physical therapists and radiologists relating

to the incidents complained of.

       ANSWER:           Plaintiff objects to this request as overly broad and unduly

burdensome, and that it seeks material protected by HIPAA, MHDDCA, the psychotherapist-

patient privilege as, and any other applicable privileges or protections. Plaintiff further

objects to this request as overly broad and unduly burdensome in that is seeks all bills and for

medical services without a defined timeframe. Finally, Plaintiff objects to this request to the

extent that he does not recall every medical service he has obtained nor has he sought to

obtain all his medical records that may exist.

       Subject to and without waiving the foregoing objections, Plaintiff will produce any

responsive, non-privileged documents in his possession, custody or control one a protective

order has been entered in this case.




                                                  6
 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 8 of 35 PageID #:2934




        8.        All documentation of lost wages, earnings, or income allegedly sustained by

the Plaintiffs as a result of the incidents or injuries which form the basis for the complaint

in this action.

        ANSWER: Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege.

        Subject to and without waiving the foregoing objections, Plaintiff will produce all

documents in his possession, custody or control that he was able to locate after conducting a

reasonable search responsive to this request. Investigation continues, and Plaintiff will

seasonably supplement his production if additional responsive, non-privileged materials are

obtained.

        9.        Any and all documents, bills or receipts showing expenditures by the

Plaintiffs which are claimed as damages in this case, including attorney's bills, and any and

all documents relating to or supporting any other claims for damages in this action.

        ANSWER: Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege.

        Subject to and without waiving the foregoing objections, Plaintiff will produce any

responsive, non-privileged documents if and when he obtains any after conducting a

reasonable search.

        10.        Any federal and state income tax returns, including W-2 forms, filed by

the Plaintiffs or on behalf of the Plaintiffs for any years prior to their arrests in connection
                                                7
 Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 9 of 35 PageID #:2934




with the Marshall Morgan, Jr. homicide in May 1993, and any years since their respective

releases from incarceration.

       ANSWER:         Plaintiff objects to this request as unduly burdensome as it seeks his

tax returns for the years prior to his arrest in May 1993, which is over twenty-three years ago.

       Subject to and without waiving the foregoing objections, Plaintiff will produce his

federal and state income tax returns for the years he has filed after his release once the

protective order is entered in this case.

       11.       Any and all documentation regarding insurance coverage (including but not

limited to Medicare, Medicaid or other government funded assistance) for any injuries,

losses or damages suffered by the Plaintiffs as a result of Defendants’ conduct, including,

but not limited to, policies, claim forms and correspondence.

       ANSWER: Plaintiff objects to this request to the extent that is overly broad and

unduly burdensome in that it seeks documentation of any and all Plaintiff’s insurance

coverage including claim forms and correspondence with insurance companies, and it is

not reasonably calculated to lead to admissible evidence. Plaintiff also objects to this

request as in that it seeks material protected by HIPAA, MHDDCA, the psychotherapist-patient

privilege as, and any other applicable privileges or protections. Finally, Plaintiff objects to this

request on the grounds of the collateral source doctrine.

       Subject to and without waiving the foregoing objections, Plaintiff will produce

documents in his possession, custody or control that he was able to locate after conducting a

reasonable search responsive to this request.



                                                 8
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 10 of 35 PageID #:2934




         12.    Any and all police reports, records, photos or other documents relating to

Plaintiffs’ arrests for the murder of Marshall Morgan, Jr. and the investigation of that

crime.

         ANSWER: Plaintiff objects to this request on the ground that it seeks information that

it in the possession of Defendants, third parties, or is in the public domain, and is thus as easily

obtained by Defendant as by Plaintiff. Plaintiff further objects to this request to the extent

“documents relating to Plaintiff’s arrest” includes work product or attorney-client

communications or privileged medical and mental health information.

         Subject to and without waiving the foregoing objections, Plaintiff has produced all

responsive, non-privileged documents responsive to this request that are in his possession,

custody and control as part of his Rule 26(a)(1) disclosures. See HOOD1427-2108.

         13.     Any and all court records, motions, orders, transcripts of proceedings,

notes, correspondence, exhibits, or other court documents, including but not limited to,

indictments, grand jury testimony, pretrial motion testimony, trial testimony, post-trial

proceedings, sentencing, the record on appeal/common law record, post-conviction

proceedings, certificate of innocence proceedings, and appeals relating to People of the

State of Illinois v. Wayne Washington and Tyrone Hood, Circuit Court of Cook County Case

No. 93 CR 14676, People of the State of Illinois v. Wayne Washington, Circuit Court of

Cook County Case No. 93 MC1 124826, and People of the State of Illinois v. Tyrone Hood,

Circuit Court of Cook County Case No. 93 MC1                   (sealed).

         ANSWER: Plaintiff has produced all non-privileged documents responsive to this

request that are in his possession, custody and control as part of his Rule 26(a)(1)

disclosures. See HOOD1-1426, HOOD2109-3365. Plaintiff also supplements his

                                                 9
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 11 of 35 PageID #:2934




production responsive to this request. See HOOD6219-6403, HOOD7968-8043,

HOOD11503-11630. Investigation continues and Plaintiff will seasonably supplement his

production if additional responsive, non-privileged materials are obtained.

       14.     Any and all documents comprising or relating to Plaintiff Tyrone Hood's

motion to expunge and/or seal that was filed in the Circuit Court of Cook County, Illinois,

on or about September 10, 2015, and granted on or about November 12, 2015, and any

documents received by Plaintiff Hood from the court or any other entity or agency as a result

thereof.

       ANSWER: Plaintiff objects to this request to the extent that it seeks information in

the possession of Defendants, third parties, or is in the public domain, and is thus as easily

obtained by Defendant as by Plaintiff. Plaintiff further objects to this request to the extent

that this request seeks any document protected by the attorney-client privilege, attorney

work product doctrine or any other applicable privilege.

       Subject to and without waiving the foregoing objections, Plaintiff will produce all

non-privileged documents in his possession, custody or control responsive to this request.

       15.     Any and all court records, motions, orders, transcripts of proceedings, notes,

correspondence, exhibits, or other court documents, relating to United States of America ex

rei. Tyrone Hood v. McAdory, United States District Court for the Northern District of

Illinois, Eastern Division, Case No. 03 C 2709, and Tyrone Hood v. Uchtman, United

States Court of Appeals, Seventh Circuit, Case No. 04-1580.

       ANSWER: Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

                                                 10
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 12 of 35 PageID #:2934




applicable privilege. Plaintiff further objects to this request as the non-privileged

information sought are publicly available to Defendants via Pacer, third parties, or is in the

public domain, and is thus as easily obtained by Defendants as by Plaintiff.

        16.    Any and all documents comprising or relating to any Freedom of Information

("FOIA") Request made by Plaintiffs or on behalf of Plaintiffs to the Chicago Police

Department ("CPD"), or any other entity or organization, and any documents received in

response to any FOIA request made by Plaintiffs.

        ANSWER:       Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege. Plaintiff further objects that the request is overbroad to the extent it

seeks documents regarding FOIA requests not related to the claims or defenses in this

case.

        Subject to and without waiving the foregoing objections, Plaintiff has produced any

non-privileged documents responsive to this request within his possession, custody or control

as part of his Rule 26(a)(1) disclosures. See HOOD1-003940. Plaintiff will seasonably

supplement this response by producing any non-privileged documents he receives in the

future in response to any FOIA requests that he issues.

        17.    Any and all documents, police reports, felony review notes, grand jury

testimony, photographs, laboratory reports, correspondence, motions, orders, discovery

receipts, subpoenas, other court documents, exhibits or tangible things obtained from the

Office of the Cook County State’s Attorney relating to the investigation, charging and

prosecution of Plaintiffs for the murder of Marshall Morgan, Jr. and the underlying criminal

                                                11
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 13 of 35 PageID #:2934




proceedings, including but not limited to pre-trial, trial, post-trial, sentencing, appeal, post-

conviction, new trial, and certificate of innocence proceedings.

       ANSWER: Plaintiff has produced documents responsive to this request that are in

his possession, custody and control in his Rule 26(a)(1) disclosures. See HOOD3366-3400.

Plaintiff will seasonably supplement his response upon receipt of additional documents

responsive to his subpoena Office of the Cook County State’s Attorney’s office.

       18.     Any and all documents, police reports, photographs, laboratory reports,

correspondence, grand jury testimony, motions, orders, discovery receipts, subpoenas, other

court documents, exhibits or tangible things obtained from the Cook County Public

Defender's Office and the State Appellate Defender's Office relating to the investigation and

defense of Plaintiffs for the murder of Marshall Morgan, Jr. and the underlying criminal

proceedings, including but not limited to pre-trial, trial, post-trial, sentencing, appeal, post-

conviction, new trial, and certificate of innocence proceedings.

       ANSWER: Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege.

       Subject to and without waiving the foregoing objections, Plaintiff is producing all

documents responsive to this request as HOOD PD SUBPOENA RESP 1-2999.

       19.       Any and all documents, police reports, photographs, laboratory reports,

correspondence, grand jury testimony, motions, orders, discovery receipts, subpoenas, other

court documents, exhibits, physical evidence, or tangible things obtained from any private or

appointed attorney who represented and/or defended Plaintiffs in the underlying criminal

                                                12
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 14 of 35 PageID #:2934




proceedings for the murder of Marshall Morgan, Jr., including but not limited to pre-trial,

trial, post-trial, sentencing, appeal, post-conviction, new trial, petitions for clemency, and

certificate of innocence proceedings.

       ANSWER: Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege.

       Subject to and without waiving the foregoing objections, Plaintiff has produced any

non-privileged documents responsive to this request in his Rule 26(a)(1) disclosures, see

HOOD1-3940 as well as the response to his subpoena to the Cook County Public

Defender’s Office. See HOOD PD SUBPOENA RESP 1-2999. Plaintiff also refers and

incorporates herein his responses to Requests Nos. 12-18.

       20.     Any and all laboratory reports, analyses, test results, police reports,

worksheets, court orders and records, correspondence or other documents relating to the

testing and/or analysis of DNA, fingerprints, blood, saliva, hair, other bodily fluids, fibers,

and any other materials that were analyzed concerning the murder of Marshall Morgan, Jr.,

in connection with the Chicago Police Department investigation or any other investigation

of the murder, the underlying criminal proceedings, Plaintiffs' appeals, post-conviction

proceedings, certificate of innocence proceedings, and Plaintiffs' civil lawsuits against

Defendants, including but not limited to any documents received or obtained from the

Illinois State Police Division of Forensic Services.

       ANSWER: Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

                                                13
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 15 of 35 PageID #:2934




applicable privilege.

       Subject to and without waiving the foregoing objections, Plaintiff has produced all

non-privileged documents responsive to this request in his Rule 26(a)(1) disclosures,

HOOD1-3940 and see also HOOD3941-4090.

       21.     Any and all documents obtained from the University of Chicago Law

School's Exoneration Project relating to any of the incidents, events or occurrences that

form the basis of Plaintiffs’ Complaints herein, the underlying criminal proceedings,

Plaintiffs' appeals, post­ conviction proceedings, petitions for clemency, certificate of

innocence proceedings, and Plaintiffs’ civil lawsuits against Defendants.

       ANSWER:          Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege. Plaintiff further objects to this request as vague and ambiguous.

       Subject to and without waiving the foregoing objections, Plaintiff has produced

some non-privileged documents responsive to this request in his Rule 26(a)(1)

disclosures, see HOOD1-3940, and is herewith producing additional responsive non-

privileged documents responsive to this request herewith as HOOD5938-13038.

       22.     Any and all documents obtained from the Cook County State's Attorney's

Conviction Integrity Unit relating to any of the incidents, events or occurrences that form

the basis of Plaintiffs’ Complaints herein, the underlying criminal proceedings, Plaintiffs'

appeals, post-conviction proceedings, petitions for clemency, certificate of innocence

proceedings, and Plaintiffs’ civil lawsuits against Defendants.




                                                14
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 16 of 35 PageID #:2934




       ANSWER:         Plaintiff has produced all documents responsive to this request in his

Rule 26(a)(1) disclosures, see HOOD3366-3400. Plaintiff will produce additional

documents obtained from the Cook County State’s Attorney office in response to his

subpoena once he has received them.

       23.     Any and all documents, police reports, medical reports, photographs,

laboratory reports, forensic reports, correspondence, exhibits, court filings, insurance reports

and records, employment records, physical evidence, or tangible things relating to or

concerning Marshall Morgan, Sr., including but not limited to any such documents obtained

from the Chicago Police Department, the Office of the Cook County State's Attorney, the

Cook County Public Defender's Office, the State Appellate Defender's Office, private

attorneys and appointed attorneys.

       ANSWER:         Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege. Plaintiff further objects to this request in that it is duplicative of

several other of Defendant’s Requests.

       Subject to and without waiving the foregoing objections, Plaintiff refers and

incorporates herein his responses to Requests Nos. 16-22.

       24.     Any and all documents, police reports, medical reports, photographs,

laboratory reports, forensic reports, correspondence, exhibits, court filings, insurance reports

or records, physical evidence, or tangible things relating to or concerning the homicides of

Deborah Jackson, Michelle Soto, and William Hall, including but not limited to any such

documents obtained from the Chicago Police Department.

                                                 15
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 17 of 35 PageID #:2934




       ANSWER:         Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege. Plaintiff further objects to this request in that it is duplicative of

several other of Defendant’s Requests.

       Subject to and without waiving the foregoing objections, Plaintiff has produced

documents responsive to this request in his Rule 26(a)(1) disclosures, see HOOD1427-2108.

       25.     Any and all physical evidence, objects and tangible things the Plaintiffs and/or

their attorneys have knowledge of concerning or relating to the incidents alleged in the

Complaints, including but not limited to any evidence impounded by the Circuit Court of

Cook County in the underlying criminal proceedings.

       ANSWER:         Plaintiff objects to this request on the grounds that it seeks

information that is in Defendants’ possession, is publicly available to Defendants, third

parties, or is in the public domain, and is thus as easily obtained by Defendants as by Plaintiff.

Plaintiff further objects to this request to the extent it purports to request that Plaintiff

produce documents of which him or his attorneys “have knowledge” even if those documents

are not in his possession, custody, or control. Plaintiff objects to this request as overly broad

and unduly burdensome.

       Subject to and without waiving the foregoing objection, Plaintiff responds that he does

not have any physical evidence, objects and tangible things responsive to this request in his

possession, custody or control.

       26.     Any and all police reports, court records, notes, transcripts, correspondence, or

other documents relating to any occurrence (other than those alleged in the Complaints)

                                                 16
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 18 of 35 PageID #:2934




wherein the Plaintiffs were accused of violating the law, including but not limited to any

conviction, arrest, traffic stop, detention, commitment, juvenile arrest, juvenile detentions,

juvenile station adjustments, or court intervention by any local, state, or federal

governmental entity, juvenile authority or law enforcement agency.

        ANSWER:         Plaintiff objects to this request on the grounds that it seeks

information that is in Defendants’ possession, is publicly available to Defendants, third

parties, or is in the public domain, and is thus as easily obtained by Defendants as by Plaintiff.

Plaintiff also objects to this request as seeking irrelevant information. Plaintiff further objects

to the extent this request seeks work product or attorney-client communications.

        Subject to and without waiving the foregoing objection, Plaintiff has produced

documents responsive to this request in his Rule 26(a)(1) disclosures, see HOOD1554, 1667-

1668.

        27.    Any and all documents relating to any alibi Plaintiffs claim for the murder of

Marshall Morgan, Jr. for which Plaintiffs were charged and prosecuted, including but not

limited to, the names, addresses and phone numbers of any alibi witnesses, subpoenas for

alibi witnesses, and any court document, pleading or discovery in which Plaintiffs asserted an

alibi defense or identified alibi witnesses.

        ANSWER:         Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege.

        Subject to and without waiving the foregoing objections, Plaintiff had provided

information responsive to this request in their Rule 26(a)(1) Initial Disclosures and production.


                                                 17
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 19 of 35 PageID #:2934




See HOOD1-3940. Investigation continues and Plaintiff will seasonably supplement his

production if additional responsive, non-privileged materials are obtained.

       28.     Any and all documents and physical evidence that relates to, indicates, or

evidences that Plaintiffs Wayne Washington and Tyrone Hood did not participate in or were

not the perpetrators of the murder of Marshall Morgan, Jr. for which they were charged and

prosecuted, including but not limited to, the name, address and phone number of any

person(s) plaintiff claims are the true participant(s) or perpetrator(s) of the crime, any

suspects of the crime, any subpoenas for other suspects, participants and/or perpetrators, and

any court document, pleading or discovery in which Plaintiffs asse1ied that someone other

than themselves were the true participant(s) or perpetrator(s) of the crime.

       ANSWER:         Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege. Plaintiff further objects to the extent this request seeks identification

or production of documents of which he does not have personal knowledge and/or that are

outside his possession, custody, or control.

       Subject to and without waiving the foregoing objections, Plaintiff provided

information responsive to this request in their Rule 26(a)(1) Initial Disclosures and

production. See HOOD1-3940. Investigation continues and Plaintiff will seasonably

supplement his production if additional responsive, non-privileged materials are obtained.

       29.     Any and all documents, reports, photographs or other tangible things that relate

to, indicate or evidence that the identifications of Plaintiffs Wayne Washington and Tyrone

Hood as the perpetrators of or involvement in Marshall Morgan, Jr.'s murder made by


                                                18
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 20 of 35 PageID #:2934




witnesses Joseph West, Jody Rogers, Michael Rogers, Emanuel Bob, or any other witnesses,

were incorrect, mistaken, false or fabricated.

       ANSWER:          Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege.

       Subject to and without waiving the foregoing objections, Plaintiff had provided

information responsive to this request in their Rule 26(a)(1) Initial Disclosures and production.

See HOOD1-3940. Investigation continues and Plaintiff will seasonably supplement his

production if additional responsive, non-privileged materials are obtained.

       30.     Any and all reports, protocols, notes and results of any polygraph

examinations of the Plaintiffs, witnesses, suspects, or any other individuals taken by any law

enforcement agency or any other person, entity or organization concerning the murder of

Marshall Morgan, Jr., in connection with the Chicago Police Department investigation or

any other investigation of the murder, the underlying criminal proceedings, Plaintiffs'

appeals, post-conviction proceedings, petitions for clemency, certificate of innocence

proceedings, and Plaintiffs' civil lawsuits against Defendants.

       ANSWER: Plaintiff objects to this request on the grounds that the information sought is

in Defendants’ possession, is publicly available to Defendants, third parties, or is in the

public domain, and is thus as easily obtained by Defendants as by Plaintiff.

       Subject to and without waiving the foregoing objections, Plaintiff provided

information responsive to this request in his Rule 26(a)(1) disclosures. See HOOD1-3940.




                                                 19
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 21 of 35 PageID #:2934




       31.     Any and all records relating to any pre-sentence investigation, post-trial

investigation, IQ test, fitness to stand trial evaluation, mental health evaluation, or

competency evaluation of the Plaintiffs conducted in connection with the underlying

criminal proceedings, Plaintiffs' appeals, post-conviction proceedings, certificate of

innocence proceedings, and Plaintiffs' civil lawsuits against Defendants.

       ANSWER: Plaintiff objects to this request on the grounds that the information sought is

in Defendants’ possession, is publicly available to Defendants, third parties, or is in the

public domain, and is thus as easily obtained by Defendants as by Plaintiff. Plaintiff further

objects to the extent it seeks privileged medical or mental health information, or work

product, that is not subject to discovery.

       Subject to and without waiving the foregoing objections, Plaintiff provided

information responsive to this request in his Rule 26(a)(1) disclosures. See HOOD1-3940.

Investigation continues and Plaintiff will seasonably supplement his production if additional

responsive, non-privileged materials are obtained.

       32.     Any and all documents relating to or evidencing any learning, reading,

writing, educational, mental, physical or emotional disability the Plaintiffs suffered from or

had suffered from at the time of the events and interaction with the Defendants as alleged in

the Complaints herein.

       ANSWER: Plaintiff objects to this request on the grounds that the information sought is

in Defendants’ possession, is publicly available to Defendants, third parties, or is in the

public domain, and is thus as easily obtained by Defendants as by Plaintiff. Plaintiff further

objects to the extent it seeks privileged medical or mental health information, or work

                                                20
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 22 of 35 PageID #:2934




product, that is not subject to discovery.

       Subject to and without waiving the foregoing objections, Plaintiff’s investigation

continues and Plaintiff will seasonably supplement his production if additional responsive,

non-privileged materials are obtained.

       33.     Any and all documents relating to Plaintiffs' detention and/or incarceration at

the Illinois Department of Corrections (IDOC), the Cook County Department of Corrections

(CCDOC), or other entity of incarceration, including but not limited to, any records of intake

and confinement, intake photos, intake sheets, inmate histories, housing arrangements,

disciplinary records, work assignments, employment records, visitor records, telephone

records, medical and/or psychological screening upon intake and any subsequent medical

and/or psychological examination and treatment during confinement, including histories,

examinations, subjective complaints and objective findings, diagnoses and prognoses.

       ANSWER:        Plaintiff has produced any documents responsive to this request as

HOOD4091-5516.

       34.       All documents indicating the identity, location and telephone number of

any witness.

       ANSWER:        Plaintiff objects to the request for “all documents” relating to the

identity, location and telephone number of “any witness” as overly broad and as seeking

irrelevant information, and to the extent it seeks information protected by the work

product doctrine. Plaintiff will provide the information that Rule 26(a)(1) requires, and he

refers Defendants to his Rule 26(a)(1) Initial Disclosures, which he incorporates herein.




                                               21
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 23 of 35 PageID #:2934




       35.     All documents relating to Communications or contacts between the Plaintiffs

and any person (other than your attorneys), including any Defendant, concerning the subject

matter of Plaintiffs’ complaints herein.

       ANSWER:         Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege. Plaintiff further objects to this request as overly broad and unduly

burdensome in that is seeks all communications and contacts Plaintiff has had with anyone

concerning the subject matter of his complaint for an unlimited time period. Plaintiff objects

to this request to the extent it is so broad and can be interpreted to include any conversation

Plaintiff has with anyone regarding his wrongful conviction or imprisonment.

       Subject to and without waiving the foregoing objections, Plaintiff has produced

documents responsive to this request in his Rule 26(a)(1) disclosures that include Plaintiff’s

contact with Defendants, witnesses and the media concerning the subject matter alleged in the

complaint. See HOOD1-3940. Plaintiff also refers and incorporates herein his response to

Request No. 48. Plaintiff’s investigation continues and Plaintiff will seasonably supplement his

production if additional responsive, non-privileged materials are obtained.

       36.     A curriculum vitae or list of qualifications for each and every expert witness

who you expect to call to testify at trial.

       ANSWER: Plaintiff states that he will comply with the Court’s expert discovery

schedule and Rule 26(a)(2) and objects to this request to the extent it purports to require any

information beyond that.




                                                 22
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 24 of 35 PageID #:2934




        37.     Any and all reports and opinions rendered by any expert witness you expect to

call to testify at trial in this case, and all memos, reports, articles, treatises, journals, studies,

or other documents and physical evidence relied upon, consulted, or reviewed by the expert in

connection with this litigation.

        ANSWER: Plaintiff objects that this request seeks information protected from discovery

by Federal Rule of Civil Procedure 26(a)(2). Plaintiff objects to this request as overly broad and

unduly burdensome. Plaintiff further objects to the extent it seeks materials that are protected

from disclosure by the attorney-client privilege or the work product doctrine, or by any other

applicable privilege. Plaintiff finally objects on the ground that it seeks information that it in the

possession of Defendants, third parties, or is in the public domain, and is thus as easily obtained

by Defendants as by Plaintiff.

        Subject to and without waiving the foregoing objections, Plaintiff states that he will

comply with the Court’s expert discovery schedule and Rule 26(a)(2) and objects to this request

to the extent it purports to require any information beyond that.

        38.     Any and all reports and opinions rendered by any expert witness you expect to

call to testify at trial in this case that have been disclosed in other litigation, and any and all

transcripts of depositions or court proceedings in which said experts have testified in

other litigation.

        ANSWER: Plaintiff objects that this request seeks information protected from discovery

by Federal Rule of Civil Procedure 26(a)(2). Plaintiff objects to this request as overly broad and

unduly burdensome in that it seeks all reports, opinions, depositions and court proceedings at

which experts have testified in other litigation. Plaintiff further objects to the extent it seeks

materials that are protected from disclosure by the attorney-client privilege or the work product

                                                  23
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 25 of 35 PageID #:2934




doctrine, or by any other applicable privilege. Plaintiff finally objects on the ground that it seeks

information that it in the possession of Defendants, third parties, or is in the public domain, and

is thus as easily obtained by Defendants as by Plaintiff.

       Subject to and without waiving the foregoing objections, Plaintiff states that he will

comply with the Court’s expert discovery schedule and Rule 26(a)(2) for required expert

disclosures, including subsection (v), which requires Plaintiff to provide “a list of all other cases

in which, during the previous 4 years, the witness testified as an expert at trial or by deposition.”

       39.     Any and all files, records, complaints, and documents concerning the Individual

Defendants, including but not limited to, documents regarding allegations of misconduct by

the Individual Defendants concerning the subject matter of Plaintiffs’ complaints herein and

any other incident(s) or matter(s).

       ANSWER:         Plaintiff objects on the ground that this requests seeks information that it

in the possession of Defendants, and is thus more easily obtained by Defendants as by Plaintiff.

       Subject to and without waiving the foregoing objections, Plaintiff has produced

documents responsive to this request in his Rule 26(a)(1) disclosures, see HOOD1-3940.

Investigation continues, and Plaintiff will seasonably supplement his production if additional

responsive, non-privileged materials are obtained.

       40.        Any and all files, records, petitions and documents filed with or received

from the Illinois Prisoner Review Board, the Office of the Governor of the State of Illinois, or

any other federal, state or local agency concerning any petition for executive clemency by

Plaintiffs and the commutation of Plaintiff Hood's sentence for the murder of Marshall

Morgan, Jr., including but not limited to any Communications with the Illinois Prisoner

Review Board, the Office of the Governor of the State of Illinois, and former governor


                                                 24
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 26 of 35 PageID #:2934




Patrick Quinn in his civilian or unofficial capacity.

       ANSWER:         Plaintiff objects to the extent that this request may seek irrelevant

information that is unrelated to the claims or defenses alleged in this case.

       Subject to and without waiving the foregoing objections, Plaintiff produced documents

responsive to this request in his Rule 26(a)(1) disclosures. See HOOD1-3940.

       41.     Any files, records, petitions, motions, orders or other documents filed with

or received from any court concerning any certificate of innocence for Plaintiffs.

       ANSWER:         Plaintiff produced documents responsive to this request in his Rule

26(a)(1) disclosures. See HOOD1-3940. Plaintiff’s certificate of innocence proceeding is

ongoing and Plaintiff will seasonably supplement his production if additional responsive,

non-privileged materials are obtained.

       42.       Any and all news media (radio, television, newsprint or other) accounts and

reports of Marshal Morgan, Jr.'s disappearance and murder, Plaintiffs’ arrests, charging,

prosecution, conviction, imprisonment, release from custody, the filing and prosecution of

the civil lawsuits herein, and any of the incidents, events or occurrences that form the basis

of Plaintiffs' Complaints herein, including but not limited to, newspaper articles, audiotapes

of radio broadcasts, television videotapes, and statements given by Plaintiffs and/or their

attorneys to the news media.

       ANSWER:         Plaintiff objects on the ground that this seeks information that it in the

possession of Defendants, third parties, or is in the public domain, and is thus as easily obtained

by Defendants as by Plaintiff. Plaintiff objects to this request to the extent it is meant to be read

as asking him to conduct a search of publicly available media reports or articles that he does not


                                                 25
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 27 of 35 PageID #:2934




already have a copy of.

        Subject to and without waiving the foregoing objections, Plaintiff produced

documents responsive to this request in his Rule 26(a)(1) disclosures. See HOOD1-3940.

        43.    Any and all reports or documents referred to or identified in any

interrogatory answer made by Plaintiffs in this litigation.

        ANSWER:        Plaintiff objects to this request as premature because no

interrogatories have been served on Plaintiff in this litigation. Plaintiff further objects to

this request to the extent that it is redundant and duplicative of other requests.

        44.    All documents referring, reflecting or otherwise relating to any employment

or independent contractor positions Plaintiffs have held since their release from prison,

including but not limited to parole documents and Plaintiffs’ efforts to gain employment,

including employment applications.

        ANSWER: Plaintiff objects to this request as overly broad and unduly burdensome.

Plaintiff further objects to the extent that this request seeks irrelevant information.

        Subject to and without waiving the foregoing objections, Plaintiff will produce

documents relating this current employment with PACE once a protective order is entered in

this case.

        45.    Any diaries, diary entries, log books, notes or other writings (written,

electronic or otherwise) of any type, kind or nature that make reference to the murder of

Marshall Morgan, Jr., Plaintiffs’ arrest and prosecution, Defendants, or any other allegations

or subject contained in the Complaints herein and/or your thoughts or feelings about your

arrest, prosecution, conviction and/or incarceration.

                                                  26
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 28 of 35 PageID #:2934




       ANSWER: Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege.

       Subject to and without waiving the foregoing objections, Plaintiff states that he has no

non-privileged documents responsive to this request.

       46.     All documents referring, reflecting or otherwise relating to or establishing

Plaintiffs’ whereabouts on May 8, 1993 through May 17, 1993.

       ANSWER:          Plaintiff objects to this request to the extent it seeks any document

protected by the attorney-client privilege, attorney work product doctrine or any other

applicable privilege.

       Subject to and without waiving the foregoing objections, Plaintiff produced

documents responsive to this request in his Rule 26(a)(1) disclosures. See HOOD1-3940 and

is additionally producing documents responsive to this request as HOOD5938-5947.

       47.     All documents, photographs, recordings, or other evidence reflecting,

referring or otherwise relating to Plaintiffs' membership in any gang at any time.

       ANSWER: Plaintiff objects to this request to the extent it assumes he has ever been

a gang member, which he has not.

       Subject to and without waiving that objection, Plaintiff has no documents responsive

to this request.

       48.     Any and all Communications, including letters, emails or any other

correspondence Plaintiffs sent to or received from anyone other than their attorneys, while in

the custody of the Illinois Department of Corrections or the Cook County Department of


                                                27
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 29 of 35 PageID #:2934




Corrections regarding any of the incidents, events or occurrences that form the basis of

Plaintiffs' Complaints herein.

        ANSWER: Plaintiff objects to this request as overly broad and unduly burdensome.

Plaintiff objects that it is not reasonably limited by subject matter or temporal scope. Plaintiff

further objects to this request to the extent that it seeks irrelevant information that is unrelated to

claims or defenses alleged in the case. Plaintiff finally objects that he has not maintained all

correspondence that he had with all individuals during his more than two decades of wrongful

imprisonment.

        Subject to and without waiving the foregoing objections, Plaintiff will produce all non-

privileged documents in his possession, custody or control that he was able to locate after

conducting a reasonable search responsive to this request.

        49.     All documents obtained via subpoena in this litigation regarding Plaintiffs

civil lawsuits against Defendants or in the underlying criminal proceedings.

        ANSWER:         Plaintiff objects to this request as overly broad and unduly burdensome,

and that it seeks material protected by HIPAA, MHDDCA, the psychotherapist-patient

privilege as, and any other applicable privileges or protections. Plaintiff further objects to the

extent that this request seeks materials that are protected from disclosure by the attorney-

client privilege or the work product doctrine. Plaintiff further objects that this request is

duplicative of several other requests. See, e.g., Requests Nos. 16-18.

        Subject to and without waiving the foregoing objections, Plaintiff is producing

documents responsive to this request as:

       HOOD4091-5516 – documents Plaintiff obtained in response his subpoena to IDOC



                                                  28
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 30 of 35 PageID #:2934




      HOOD3941-4090 – documents Plaintiff obtained in response to his subpoena to ISP

      HOOD5923-5934 – documents Plaintiff obtained in response to his subpoena to IIT

      HOOD5935-5937 – documents Plaintiff obtained in response to his subpoena to

       Channel 7

      PD SUBPOENA RESP 1-2999 – documents Plaintiff obtained in response to his

       subpoena to Cook County Public Defender’s Office

       Plaintiff will produce any non-privileged documents that he obtains via subpoena to

third-parties if he obtains any documents via subpoena in the future.

       50.     All statements of any person interviewed by you or anyone on your behalf,

including your attorneys, investigators, and agents, and any affidavits obtained as a result

thereof, in connection with the Marshall Morgan, Jr. murder, the underlying criminal

proceedings, Plaintiffs' appeals, post-conviction proceedings, petitions for clemency,

certificate of innocence proceedings, and Plaintiffs' civil lawsuits against Defendants.

       ANSWER: Plaintiff objects to this request on the basis that it seeks protected work

product.

       Subject to and without waiving the foregoing objection, Plaintiff states that he will

produce any sworn statements provided to him or his attorneys and that are relevant to the

claims or defenses in this lawsuit.

       51.     Any and all “demonstrative” aids or exhibits which may be used at trial. To

the extent responsive documents become available prior to the close of the discovery period,

please seasonably supplement your Responses.




                                               29
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 31 of 35 PageID #:2934




       ANSWER: Plaintiff objects to this request on the basis that it is premature and seeks

protected work product.

       Subject to and without waiving the foregoing objections, Plaintiff states that he will

comply with the Court’s pretrial disclosure schedule and will seasonably supplement his

production if and as responsive, non-privileged materials are obtained, in accordance with the

Court’s pretrial disclosure schedule.

       52.     All documents you may use to impeach any of Defendants’ witnesses.

       ANSWER: Plaintiff objects to this request on the basis that it is premature and seeks

protected work product.

       53.     All documents relating to any and all criminal convictions of any person

disclosed by any of the parties under Rule 26 or in response to interrogatories.

       ANSWER:         Plaintiff objects to this request on the grounds that the information sought

is in Defendants’ possession, is publicly available to Defendants, third parties, or is in the

public domain, and is thus as easily obtained by Defendants as by Plaintiff. Plaintiff further

objects to this request as unduly burdensome and unfair to the extent that is seeks to have

Plaintiff conduct searches for any person disclosed by any party, including Defendants, for

their criminal convictions.

       Subject to and without waiving the foregoing objections, Plaintiff has produced all

documents in his possession, custody or control responsive to this request in his Rule 26(a)(1)

disclosures 1-3940 and in his response to Request No. 21. See, e.g., HOOD11975-13030.

Plaintiff objects to the extent that this request seeks to require Plaintiff to conduct Defendants’

own investigation and Plaintiff has not affirmatively sought to search any and all witnesses

disclosed by the parties for their criminal histories.

                                                  30
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 32 of 35 PageID #:2934




       54.     Any and all Communications, including letters, emails, social media (e.g.

Twitter, Facebook), or any other correspondence between the news media and Plaintiffs or

anyone acting on their behalf, including but not limited to their attorneys and investigators,

relating to the Marshall Morgan, Jr. homicide, any of the incidents, events or occurrences that

form the basis of Plaintiffs' Complaints herein, Marshall Morgan, Sr., the Michelle Soto

homicide, the William Hall homicide, the Deborah Jackson homicide, the underlying criminal

proceedings, Plaintiffs' appeals, post-conviction proceedings, petitions for clemency,

certificate of innocence proceedings, and Plaintiffs' civil lawsuits against Defendants.

       ANSWER:         Plaintiff objects to this request to the extent that it seeks any

communications that are unrelated to “any of the incidents, events or occurrences that form

the basis of Plaintiff’s Complaint.” Plaintiff further objects to the extent that this request

seeks information in Defendants’ possession, is publicly available to Defendants, third

parties, or is in the public domain, and is thus as easily obtained by Defendants as by Plaintiff.

       Subject to and without waiving the foregoing objections, Plaintiff will produce all

non-privileged documents responsive to this request. Plaintiff is in the process of conducting

reasonable searches for such responsive documents and will seasonably supplement his

production with documents responsive documents.

       55.     All documents relating to any civil action to which you have been a party

to, including but not limited to depositions you have given and statements or affidavits

you have signed under oath.

       ANSWER:         Plaintiff states that no documents exist responsive to this request.




                                                 31
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 33 of 35 PageID #:2934




       56.     All documents and transcripts relating to any civil action in which any of the

Individual Defendants have been named as a party-defendant, including but not limited to

King v. Lenihan, et al., United States District Court for the Northern District of Illinois,

Eastern Division Case No. 93 C 3532.

       ANSWER:         Plaintiff further objects to the extent it seeks materials that are protected

from disclosure by the attorney-client privilege or the work product doctrine, or by any other

applicable privilege. Plaintiff objects to this request on the grounds that the information sought is

in Defendants’ possession, is publicly available to Defendants, third parties, or is in the public

domain, and is thus as easily obtained by Defendants as by Plaintiff. Plaintiff further objects to

the extent that this request seeks to require Plaintiff to conduct investigation for Defendants of

their own testimony in prior cases in which they were named Defendants, to the extent that

Defendants are in a better position to have knowledge of such prior testimony. Plaintiff

further objects to the extent that this request could be interpreted to require Plaintiff to

conduct an affirmative search for testimony or transcripts that may exist which are not in

Plaintiff’s possession custody or control.

       Subject to and without waiving the foregoing objections, Plaintiff has produced all

documents in his possession, custody or control that he was able to locate after conducting a

reasonable search responsive to this request as HOOD13039-13170. Investigation continues,

and Plaintiff will seasonably supplement their production if additional responsive, non-privileged

materials are obtained.

       57.     Any and all insurance documents, reports, claims, investigations, policies,

policy applications, from any insurance company relating to Marshall Moran, Sr., Michelle

Soto, and Marshall Morgan, Jr.

                                                 32
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 34 of 35 PageID #:2934




       ANSWER:         All documents in Plaintiff’s possession, custody, or control

responsive to this request have been produced as part of Plaintiff’s Rule 26(a)(1)

disclosures as HOOD1-3940, and in response to his subpoena to Allstate Insurance

Company as HOOD5517-5922.

       58.     Any and all documents relating to any Complaint Register (CR)

investigation done by Office of Professional Standards, Independent Police Review

Authority, or Chicago Police Department Internal Affairs Division as a result of any

complaint made by Wayne Washington, Tyrone Hood, Terry King or David Carter, or any

person acting on their behalf.

       ANSWER: Plaintiff objects to this request on the grounds that the information

sought is in Defendants’ possession, is publicly available to Defendants, third parties, or

is in the public domain, and is thus as easily obtained by Defendants as by Plaintiff.

       Subject to and without waiving the foregoing objections, Plaintiff has produced

any documents responsive to this request after conducting a reasonable search that are in

his possession, custody or control as HOOD6973-6915.

       59.     All Documents, other than those produced in response to the foregoing

requests, that refer, reflect or otherwise relate to the incidents, events or occurrences alleged

in Plaintiffs' Complaints, and which Plaintiffs contend support any of their claims against

any Defendant in this case.

       ANSWER:         Plaintiff objects to this request to the extent that it is overly broad,

unduly burdensome and duplicative of all of the other requests in Defendant’s First Set of

Requests for Production.


                                                 33
Case: 1:16-cv-01970 Document #: 278-6 Filed: 08/13/19 Page 35 of 35 PageID #:2934




       Subject to and without waiving the foregoing objection, Plaintiff refers and

incorporates herein his responses to Requests Nos. 1-58.



                                                            Respectfully submitted,


                                                            /s/ Heather Lewis Donnell
                                                            One of Plaintiff’s Attorneys


Jon Loevy
Gayle Horn
Roshna Bala Keen
Heather Lewis Donnell
Elizabeth Mazur
Loevy & Loevy
311 North Aberdeen St., 3d Floor
Chicago, Illinois 60607
(312) 243-5900




                                CERTIFICATE OF SERVICE

       I, Heather Lewis Donnell, an attorney, certify that on July 20, 2016 I served the attached
discovery responses to all counsel of record via email.

                                                            /s/ Heather Lewis Donnell




                                               34
